IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   :   No. 156 MM 2019
 PENNSYLVANIA DEPARTMENT OF
 CORRECTIONS,

                      Respondent


               v.



 JAMES HARDING,

                      Petitioner


                                         ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2020, the Application for Leave to File Original

Process is GRANTED. The "Petition for a Writ of Mandamus or Extraordinary Relief," the

Application for Relief, and the "Motion for Leave to File the Enclosed Letter" are DENIED.